Citation Nr: 0628110	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-38 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable disability rating for 
dyshydrotic eczema.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 2000 to April 
2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of the Portland, 
Oregon Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for dyshydrotic eczema, and assigned a 0 
percent, noncompensable disability rating.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  From April 2003 forward, the veteran has had dyshydrotic 
eczema, with herpes simplex, of the hands and left shoulder, 
that requires intermittent systemic therapy for a total of 
less than six weeks in the most recent documented twelve 
month period.


CONCLUSION OF LAW

From April 2003 forward, the veteran's dyshydrotic eczema has 
met the criteria for a 10 percent rating.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.2, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In this case, the RO issued the veteran a VCAA notice in May 
2003.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate 
claims for service connection.  The notice did not inform the 
veteran of the type of evidence necessary to establish a 
disability rating or an effective date for the disabilities 
on appeal.

Despite the inadequacy of the VCAA notices as to the elements 
of establishing a disability rating or an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision in the issue that the Board 
is presently deciding.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the AOJ, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
herein grants a higher initial rating for the veteran's 
eczema, albeit not the highest rating available for eczema.  
The RO will address any defect with respect to the lack of 
notice regarding higher ratings when it effectuates the 
rating increase granted herein.  The rating for the veteran's 
eczema continues to be effective from the day after her 
separation from service.  As no earlier effective date is 
possible, there is no possibility of prejudice to the veteran 
on the issue of assignment of an effective date.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of her claim.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claim.

Rating for Eczema

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court has held that, at the time of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned for her dyshydrotic eczema.  The 
Board will consider the evidence for the entire period since 
the effective date of the grant of service connection, and 
will consider whether staged ratings are warranted.

The rating schedule provides for rating eczema as follows:

More than 40 percent of the entire body 
or more than 40 percent of exposed areas 
affected, or; constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
during the past 12-month period  
.................................... 60 
percent

20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, 
or; systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period
   
.........................................
............................. 30 percent

At least 5 percent, but less than 20 
percent, of the entire body, or at least 
5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
for a total duration of less than six 
weeks during the past 12-month period  
................... 10 percent

Less than 5 percent of the entire body or 
less than 5 percent of exposed areas 
affected, and; no more than topical 
therapy required during the past 12-month 
period
   
.........................................
............................... 0 percent

38 C.F.R. § 4.118, Diagnostic Code 7806.

The veteran's service medical records show treatment during 
service in 2001 and 2002 for a skin disorder on her hands.  
In August 2002, a treating practitioner indicated that it was 
likely that lesions on the veteran's right hand were 
dyshydrotic eczema.

On VA examination in August 2003, the veteran reported an 
ongoing recurrent rash on her right hand.  VA outpatient 
treatment notes from March and May 2004 reflected skin 
symptoms on the right hand and left shoulder.  On VA 
examination in September 2004, the veteran reported skin 
problems on her right hand since 2001, and on her left 
shoulder since 2002.  At the time of the examination, there 
was eczema on the right hand, but no abnormality on the left 
shoulder.  The examiner found that the veteran had 
dyshydrotic eczema on the right hand, and stated that it was 
possible that the eczema had also been present on the left 
shoulder.

In April 2005, the veteran saw private dermatologist B. A. 
G., M.D., for recurrent skin disorders.  Dr. G. ordered 
testing, and diagnosed an outbreak on the veteran's left 
shoulder as herpes simplex.  Dr. G. prescribed Valtrex, to be 
taken for one week periods during outbreaks of skin symptoms.

The veteran had a hearing in February 2006 at the RO before 
the undersigned Veterans Law Judge.  The veteran indicated 
that Dr. G. had diagnosed a skin disorder as herpes simplex, 
and had prescribed Valtrex, which is an immunosuppressive 
medication.  The veteran stated that she took Valtrex daily 
for a week when she had flare-ups of eczema.  She reported 
that she had taken Valtrex for a week at a time in April 
2005, June 2005, another time later in the summer of 2005, 
December 2005, and January 2006.

Although the veteran's service medical records document skin 
symptoms only on her hands, the veteran has stated that 
symptoms on her left shoulder were also present during 
service.  A VA examiner found that it was possible that the 
veteran's skin disorder also affected her left shoulder.  The 
evidence reasonably supports considering the veteran's 
service-connected skin disorder as affecting her hands and 
her left shoulder.  The veteran takes Valtrex for the 
intermittent flare-ups of her skin disorder.  She recounted 
having taken Valtrex for a week on five occasions between 
April 2005 and February 2006.  That use of intermittent 
systemic therapy meets the criteria for a 10 percent rating 
under Diagnostic Code 7806.  As there is no evidence of use 
of such therapy for more than six weeks in a year, the 
current condition does not warrant a 30 percent rating.

The area of the veteran's body and exposed areas affected by 
her service-connected eczema is not large enough to affect 
the rating for the eczema.  The manifestations of the 
veteran's eczema have not warranted a rating in excess of 10 
percent at any time since her separation from service, so 
there is no basis to assign staged ratings. The benefit of 
the doubt is resolved in the veteran's favor to the extent 
indicated. 38 U.S.C.A. § 5107.


ORDER

Entitlement to an initial disability rating of 10 percent for 
dyshydrotic eczema is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


